TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-07-00435-CV



                                       In the Matter of J. B.




              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 58,234, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               After appellant J.B., who was at the time seventeen years old, pleaded true to the

State’s allegations in this case, the trial court adjudicated J.B. delinquent and found that he had

committed the offense of aggravated assault with a deadly weapon. See Tex. Penal Code

Ann. § 22.02 (West Supp. 2007). The court then proceeded to disposition and ordered him

committed to the custody of the Texas Youth Commission for an indeterminate period of time,

finding that he had at least nine referrals to the juvenile authorities in Texas, Virginia, and Florida;

had already been given deferred probation in Texas; had been placed on probation in Virginia; had

outstanding warrants pending in Florida; and was verbally and physically assaultive, with no sense

of remorse or empathy for his victim. J.B. filed a notice of appeal from the trial court’s adjudication

and commitment orders. See Tex. Fam. Code Ann. § 56.01 (West 2002).

               J.B.’s appointed appellate counsel has filed a brief asserting that the appeal is

frivolous. The brief complies with the requirements for such briefs discussed in In re D.A.S.,

973 S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967).
Counsel states that he has carefully examined the record and researched the law applicable to the

facts and issues presented. Counsel’s brief contains a professional and thorough evaluation of the

record and explains why there are no meritorious errors to be advanced. A copy of counsel’s brief

was delivered to J.B., who is now eighteen years old, and he was advised of his right to examine the

appellate record and file a pro se brief. A pro se brief was not filed, and J.B. has not contacted this

Court in response to the brief. We have independently reviewed the record and agree with counsel

that the appeal is frivolous. We grant appellate counsel’s motion to withdraw from the case and

affirm the trial court’s orders.




                                               __________________________________________

                                               David Puryear, Justice

Before Justices Patterson, Puryear, and Henson

Affirmed

Filed: July 16, 2008




                                                  2